EX-10.1 4 exh10-1.htm EXHIBIT 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

This SIXTH AMENDMENT, dated as of February 28, 2003 (this "Amendment"), to the
Credit Agreement referred to below, is entered into by and among GOTTSCHALKS
INC., a Delaware corporation ("Borrower"); GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation (in its individual capacity, "GE Capital"), for itself,
as a Lender, and as Agent for Lenders; The CIT GROUP/BUSINESS CREDIT, INC., as a
Lender; LASALLE RETAIL FINANCE, a division of LASALLE BUSINESS CREDIT, LLC, as
agent for STANDARD FEDERAL BANK NATIONAL ASSOCIATION, as a Lender; and FOOTHILL
CAPITAL CORPORATION, as a Lender.

W I T N E S S E T H

WHEREAS, Borrower, Agent and Lenders are parties to that certain Credit
Agreement dated as of January 31, 2002, as amended by that certain First
Amendment to Credit Agreement dated as of February 22, 2002, that certain Second
Amendment dated as of March 22, 2002, that certain Third Amendment to Credit
Agreement dated as of April 30, 2002, that certain Consent and Fourth Amendment
to Credit Agreement dated as of January 30, 2003, and that certain Fifth
Amendment to Credit Agreement dated as of January 30, 2003 (as may be further
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement");

WHEREAS, Borrower has requested that Agent and Lenders amend the Credit
Agreement in light of Borrower's new Projections;

NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree upon the terms and conditions set
forth herein as follows:

Definitions
. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement or
Annex A
thereto. This Amendment shall be deemed a Loan Document for all purposes.
Amendments to Annex G
.
Annex G
to the Credit Agreement is hereby amended as of the Amendment Effective Date (as
hereinafter defined) as follows:
 a. By deleting subsection (a) thereof in its entirety and inserting in lieu
    thereof the following new section to read as follows:

    "(a) Minimum EBITDA. Borrower and its Subsidiaries on a consolidated basis
    shall have, at the end of each Fiscal Month set forth below, EBITDA for the
    12-month period then ended:

    Period
    
    EBITDA
    
    December 2001
    
    $31,784,000
    
    January 2002
    
    $27,366,000
    
    February 2002
    
    $29,507,000
    
    March  2002
    
    $30,150,000
    
    April 2002
    
    $29,571,000
    
    May 2002
    
    $30,527,000
    
    June 2002
    
    $31,323,000
    
    July 2002
    
    $31,239,000
    
    August 2002
    
    $31,062,000
    
    September 2002
    
    $33,534,000
    
    October 2002
    
    $34,117,000
    
    November 2002
    
    $32,964,000
    
    December 2002
    
    $37,847,000
    
    January 2003
    
    $29,078,000
    
    February 2003
    
    $28,230,000
    
    March  2003
    
    $26,188,000
    
    April 2003
    
    $27,280,000
    
    May 2003
    
    $27,317,000
    
    June 2003
    
    $26,797,000
    
    July 2003
    
    $28,213,000
    
    August 2003
    
    $27,580,000
    
    September 2003
    
    $27,438,000
    
    October 2003
    
    $26,457,000
    
    November 2003
    
    $25,637,000
    
    December 2003
    
    $24,083,000
    
    January 2004
    
    $25,123,000
    
    February 2004
    
    $25,634,000
    
    March  2004
    
    $27,091,000
    
    April 2004
    
    $26,297,000
    
    May 2004
    
    $26,452,000
    
    June 2004
    
    $26,473,000
    
    July 2004
    
    $26,526,000
    
    August 2004
    
    $26,079,000
    
    September 2004
    
    $26,106,000
    
    October 2004
    
    $26,084,000
    
    November 2004
    
    $26,150,000
    
    December 2004
    
    $26,466,000
    
    January 2005
    
    $26,590,000

    

    

    provided

    ,
    however
    , that in the event Borrowing Availability is greater than $20,000,000 as
    measured on a daily basis for two consecutive Fiscal Quarters then Borrower
    shall not have to comply with this Financial Covenant;
    provided
    ,
    however
    , that if at any time thereafter Borrowing Availability is less than
    $20,000,000, then Borrower shall be required to comply with this Financial
    Covenant."

    

 b. By deleting subsection (d) thereof in its entirety and inserting in lieu
    thereof the following new section to read as follows:

"(d) Minimum Inventory Ratio. Borrower and its Subsidiaries on a consolidated
basis shall have, at the end of each Fiscal Month ending on or about the last
day of the month set forth below, an Inventory Ratio for such Fiscal Month of
not less than the following:



Fiscal Month (ending on or about the last day of)

Percentage

February 2002

24.9%

March  2002

23.7%

April 2002

18.9%

May 2002

20.1%

June 2002

19.2%

July 2002

19.0%

August 2002

24.6%

September 2002

31.1%

October 2002

28.3%

November 2002

27.4%

December 2002

22.7%

January 2003

13.2%

February 2003

19.6%

March  2003

23.0%

April 2003

18.9%

May 2003

18.3%

June 2003

15.8%

July 2003

18.1%

August 2003

22.5%

September 2003

25.4%

October 2003

22.7%

November 2003

20.2%

December 2003

21.8%

January 2004

13.5%

February 2004

19.9%

March  2004

21.7%

April 2004

16.7%

May 2004

16.4%

June 2004

15.4%

July 2004

16.6%

August 2004

22.1%

September 2004

25.4%

October 2004

22.3%

November 2004

19.0%

December 2004

21.2%

January 2005

13.3%





Representations and Warranties
. To induce Agent and Lenders to enter into this Amendment, Borrower hereby
represents and warrants that:
 a. The execution, delivery and performance of this Amendment and the
    performance of the Credit Agreement, as amended by this Amendment, by
    Borrower: (a) is within Borrower's organizational power; (b) has been duly
    authorized by all necessary or proper corporate and shareholder action; (c)
    does not contravene any provision of Borrower's charter or bylaws or
    equivalent organizational documents; (d) does not violate any law or
    regulation, or any order or decree of any court or Governmental Authority;
    (e) does not conflict with or result in the breach or termination of,
    constitute a default under or accelerate or permit the acceleration of any
    performance required by, any indenture, mortgage, deed of trust, lease,
    agreement or other instrument to which Borrower is a party or by which
    Borrower or any of its property is bound; (f) does not result in the
    creation or imposition of any Lien upon any of the property of Borrower
    other than those in favor of Agent pursuant to the Loan Documents; and (g)
    does not require the consent or approval of any Governmental Authority or
    any other Person.
 b. This Amendment has been duly executed and delivered by or on behalf of
    Borrower.
 c. This Amendment constitutes a legal, valid and binding obligation of Borrower
    enforceable against Borrower in accordance with its terms, except as
    enforceability may be limited by applicable bankruptcy, insolvency,
    reorganization, moratorium or similar laws affecting creditors' rights
    generally and by general equitable principles (whether enforcement is sought
    by proceedings in equity or at law).
 d. No Default has occurred and is continuing after giving effect to this
    Amendment.
 e. No action, claim or proceeding is now pending or, to the knowledge of
    Borrower, threatened against Borrower, at law, in equity or otherwise,
    before any court, board, commission, agency or instrumentality of any
    federal, state, or local government or of any agency or subdivision thereof,
    or before any arbitrator or panel of arbitrators, (i) which challenges
    Borrower's right, power, or competence to enter into this Amendment or, to
    the extent applicable, perform any of its obligations under this Amendment,
    the Credit Agreement as amended hereby or any other Loan Document, or the
    validity or enforceability of this Amendment, the Credit Agreement as
    amended hereby or any other Loan Document or any action taken under this
    Amendment, the Credit Agreement as amended hereby or any other Loan Document
    or (ii) which if determined adversely, is reasonably likely to have or
    result in a Material Adverse Effect after giving effect to this Amendment.
    To the knowledge of Borrower, there does not exist a state of facts which is
    reasonably likely to give rise to such proceedings.
 f. The representations and warranties of Borrower contained in the Credit
    Agreement and each other Loan Document shall be true and correct on and as
    of the Amendment Effective Date with the same effect as if such
    representations and warranties had been made on and as of such date, except
    that any such representation or warranty which is expressly made only as of
    a specified date need be true only as of such date.

No Other Amendments
. Except as expressly amended herein, the Credit Agreement shall be unmodified
and shall continue to be in full force and effect in accordance with its terms.
In addition, this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which Agent, for itself and Lenders, may now have or may have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to therein, as the same may be amended from time to time.
Outstanding Indebtedness; Waiver of Claims
. Borrower hereby acknowledges and agrees that as of February 28, 2003 the
aggregate outstanding principal amount of the Revolving Loans is $77,850,236 and
that such principal amount is payable pursuant to the Credit Agreement without
defense, offset, withholding, counterclaim or deduction of any kind. Borrower
hereby waives, releases, remises and forever discharges Agent, Lenders and each
other Indemnified Person from any and all claims, suits, actions,
investigations, proceedings or demands arising out of or in connection with the
Credit Agreement (collectively, "
Claims
"), whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which Borrower ever had, now has or might hereafter have
against Agent or Lenders which relates, directly or indirectly, to any acts or
omissions of Agent, Lenders or any other Indemnified Person on or prior to the
Amendment Effective Date,
provided
, that Borrower does not waive any Claim to the extent such Claim relates solely
to the Agent's or any Lender's gross negligence or willful misconduct.
Expenses
. Borrower hereby reconfirms its obligations pursuant to Section 11.3 of the
Credit Agreement to pay and reimburse Agent for all reasonable costs and
expenses (including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all other documents and instruments delivered in connection
herewith.
Effectiveness
. This Amendment shall become effective as of January 31, 2003 (the "
Amendment Effective Date
") only upon satisfaction in full in the judgment of the Agent of each of the
following conditions:
Documents
. Agent shall have received this Amendment duly executed and delivered by Agent,
all Lenders and Borrower and consented and agreed to by GCRC.
Amendment Fee
. Borrower shall have paid to Agent, for the benefit of the Lenders, an
amendment fee in the amount of $206,250.
Payment of Expenses
. Borrower shall have paid to Agent and Lenders all costs, fees and expenses
owing in connection with this Amendment and the other Loan Documents and due to
Agent or Lenders (including, without limitation, reasonable legal fees and
expenses).
Representations and Warranties
. All representations and warranties of or on behalf of the Credit Parties or
GCRC in this Amendment and all the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date hereof and on
and as of the date that the other conditions precedent in this Section 7

have been satisfied.

GOVERNING LAW
. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
Counterparts
. This Amendment may be executed by the parties hereto on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

[Signature Page to Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

GOTTSCHALKS INC.

By: /s/ James Famalette
Title: President & CEO

GENERAL ELECTRIC CAPITAL

CORPORATION,

as Agent and Lender

By: /s Todd Gronski

Title: Its Duly Authorized Signatory

THE CIT GROUP/BUSINESS CREDIT INC.,

as Lender

By: /s/ Adrian Avalos

Title: Vice President

FOOTHILL CAPITAL CORPORATION,

as Lender

By:

Name:

Title:

LASALLE RETAIL FINANCE, a division of LASALLE BUSINESS CREDIT, LLC., as agent
for STANDARD FEDERAL BANK NATIONAL ASSOCIATION N.A.,

as Lender

By:

Name:

Title:

[Signature Page to Sixth Amendment]

Acknowledgment, Consent and Agreement to Sixth Amendment to Credit Agreement:

The undersigned hereby (i) acknowledges and consents to each of the amendments
to the Credit Agreement effected by this Amendment and (ii) confirms and agrees
that its obligations under the GCRC Letter shall continue without any diminution
thereof and shall remain in full force and effect on and after the effectiveness
of this Amendment.

Acknowledged, consented and agreed to as of February 28, 2003.

GOTTSCHALKS CREDIT RECEIVABLES CORPORATION, a Delaware corporation

 

By: /s/ Michael Geele

Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[GCRC Consent to 6th Amendment]